 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4                      NORTHERN DISTRICT OF CALIFORNIA
 5
      QUSAY KASIM,                              Case No.: 4:18-CV-07613-HSG
 6
                     Plaintiff,
                                                ORDER RE: PLAINTIFF’S
 7
         v.                                     MOTION TO APPEAR
 8                                              TELEPHONICALLY AT THE
                                                MARCH 26, 2019 CASE
 9    BANK OF AMERICA, N.A.;
                                                MANAGEMENT CONFERENCE
      FIRST FINANCIAL BANK;
10
      FIRST NATIONAL BANK OF
                                                DATE:      March 26, 2019
11    OMAHA; EQUIFAX
                                                TIME:      2:00 p.m.
      INFORMATION SERVICES,
12                                              COURTROOM: 2
      LLC; AND, EXPERIAN
13    INFORMATION SOLUTIONS,
                                                HON. HAYWOOD S. GILLIAM, JR.
14
      INC.,
                 Defendants.
15

16
            Based upon the Plaintiff’s request, and good cause, this Court hereby issues
17   the following Order:
18
                   Plaintiff’s request to appear by telephone for the March 26, 2019 Case
19                 Management Conference is hereby GRANTED. Counsel shall
20                 contact CourtCall at (866) 582-6878 to make arrangements for the
                   telephonic appearance.
21
     IT IS SO ORDERED.
22

23
     Dated: February 27, 2019                    ________________________________
24                                                    HON. HAYWOOD S. GILLIAM, JR.
25

26

27

28

     Case No.: 4:18-CV-07613-HSG                            Kasim v. Bank of America, N.A., et al.
                                            ORDER
